LILES, Judge.
Appellants Davis and Miller appeal their conviction for felony murder. The evidence presented at the trial showed that two Negro males robbed a service station in Lakeland, Florida. During the robbery, the service station attendant was shot and killed. Davis and Miller were prosecuted for the crime. They were convicted and sentenced to life imprisonment.
Appellants contend on appeal that their constitutional rights were violated because no Negroes were on the jury which convicted them. They also allege the trial court erred in not instructing the jury on the elements of the crime of robbery. There is no merit in either of these points.
The trial transcript clearly shows that the trial judge gave defense counsel the opportunity to take testimony regarding the selection of the jury, and defense counsel refused. No motion to quash the panel or the venire was ever made. It is the systematic exclusion of Negroes from jury panels because of their race which is prohibited. Scott v. State, Fla.App.1968, 207 So.2d 493. There is no claim or evidence of systematic exclusion in this case. Appellants would have the burden of producing substantial evidence to support a charge of jury discrimination, and this they have failed to do. Porter v. State, Fla.1963, 160 So.2d 104.
As to appellants’ second point, our review of the trial transcript in this case shows that the trial judge did define the offense of robbery to the jury. We also note appellants made no objection to the charges as required in Brown v. State, Fla.1968, 206 So.2d 377.
Because of the above disposition of this case, it is not necessary to rule on appel-lee’s cross-appeal.
The judgment of the trial court is affirmed.
PIERCE, C. J., and HOBSON, J., concur.